ORDER
The Disciplinary Review Board having reported to the Court, recommending that OLLEN B. HINNANT of NEWARK, who was admitted to the bar of this state in 1963, be publicly reprimanded for charging fees that amounted to overreaching, in violation of DR 2-106(D), and for engaging in a conflict of interest in a real estate transaction, in violation of DR 5-105(A), *396and the Court having reviewed the record and having heard the argument of counsel, and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted, and OLLEN B. HINNANT is hereby publicly reprimanded for his violation of DR 2-106(D) and DR 5-105(A); and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 2nd day of October, 1990.